IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Protect PT,                                     :
                              Appellant         :
                                                :
                     v.
                       :
Penn Township Zoning Hearing Board :                No. 1632 C.D. 2018
                                   :                Argued: October 3, 2019
               v.                  :
                                   :
Olympus Energy LLC,                :
Apex Energy (PA), LLC, and         :
The Township of Penn               :


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE ROBERT SIMPSON, Senior Judge


OPINION
BY SENIOR JUDGE SIMPSON                             FILED: November 14, 2019

                                        I. Introduction
               In this land use case, Protect PT appeals an order of the Court of
Common Pleas of Westmoreland County (trial court)1 that, after holding an extended
hearing and receiving a large volume of evidence, denied Protect PT’s substantive
validity challenge to Penn Township’s (Township) Ordinance No. 912-2016 Chapter
190 (Zoning), as amended (Zoning Ordinance). Notably, the Zoning Ordinance
established five unique zoning districts and four overlay districts in the Township.
In particular, the Zoning Ordinance established a Rural Resource (Resource) District
and a Mineral Extraction Overlay (MEO) District.                Protect PT specifically

      1
          The Honorable Harry F. Smail, Jr., presided.
challenged the constitutionality of the MEO District to the extent it permits
unconventional natural gas development (UNGD) in the Resource District, which also
permits low-density residential properties.


                Protect PT contends the Township’s Resource District is essentially a
growing suburban community and that UNGD is a heavy industrial activity
incompatible with residential use and preservation of the environment. In rejecting
Protect PT’s contentions, the trial court determined the Zoning Ordinance does not
violate either the substantive due process rights of the Township’s residents or their
rights under the Environmental Rights Amendment (ERA) in Article I, Section 27 of
the Pennsylvania Constitution.2 Therefore, the trial court held the Zoning Ordinance
constitutionally valid.


                More specifically, Protect PT asserts on appeal that the trial court erred
or abused its discretion: (1) in failing to consider all phases of developing an UNGD
well pad prior to the production phase in analyzing the validity of the Zoning
Ordinance even though the drilling and completion phases continue indefinitely; (2)
in failing to find that UNGD is a heavy industrial activity associated with impacts
on neighboring residents similar to other heavy industrial activities including air
pollution, water pollution, traffic congestion, noise, light and threats to public safety;
(3) in finding that UNGD historically took place in the Township and is compatible
with the Township’s Comprehensive Plan and the agricultural and residential land
uses authorized in the Resource District; (4) in finding the MEO District is an
appropriate use of a zoning overlay even though it fails to impose specific and


      2
          PA. CONST. art. I, §27.


                                             2
targeted provisions tailored to local conditions without disturbing expectations
created by the underlying district; (5) in finding that the enactment of the Zoning
Ordinance did not violate the ERA where the Township Board of Commissioners
(Commissioners) failed to account for the impact of UNGD on Township citizens’
rights to clean air, pure water and the natural, scenic, historic, and esthetic values of
the environment; and (6) in finding the Zoning Ordinance does not violate the
substantive due process rights of Township citizens even though Protect PT
demonstrated the Zoning Ordinance is arbitrary and unreasonable, and lacks any
substantial relationship to promoting the public health, safety and welfare.


               The present case raises similar issues to those recently addressed by this
Court in Frederick v. Allegheny Township Zoning Hearing Board, 196 A.3d 677
(Pa. Cmwlth. 2018) (en banc), appeal denied, 208 A.3d 462 (Pa. 2019) (holding
objectors failed to establish that UNGD was incompatible with other uses or that the
ordinance violated substantive due process or the ERA), and Delaware Riverkeeper
Network v. Middlesex Township Zoning Hearing Board (Delaware Riverkeeper
(Middlesex) (Pa. Cmwlth., No. 2609 C.D. 2015, filed June 26, 2019), 2019 WL
2605850 (unreported),3 (applying Frederick and denying the objectors’ substantive
validity and ERA challenges to a zoning ordinance allowing UNGD as a permitted
use in a residential agricultural district). In light of our decisions in Frederick,
Delaware Riverkeeper (Middlesex) and other applicable cases, we affirm the trial
court’s order denying Protect PT’s challenges to the Zoning Ordinance.




       3
         Unreported cases, issued after January 15, 2008, may be cited for their persuasive value.
See Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §69.414(a).


                                                3
                                      II. Background
             A. Substantive Validity Challenge to Zoning Ordinance
              In September 2016, the Commissioners enacted the Zoning Ordinance,
which created five unique zoning districts in the Township. In addition to the
Resource District, the Ordinance established the Mixed Density Residential District,
the Neighborhood Commercial District, the Commercial Corridor District, and the
Industrial Corridor District. The Ordinance also created four overlay districts. In
addition to the MEO District, they include the Airport Overlay District, the
Floodplain Overlay District and the Development Infill Overlay District. The MEO
District, which permits UNGD, overlays the Industrial Commercial District (IC
District) and the majority of the Resource District, with the exception of the densely
populated Claridge area.


              In April 2017, Protect PT, proceeding before the Township’s Zoning
Hearing Board (ZHB), filed a notice of substantive validity challenge under Section
916.1 of the Pennsylvania Municipalities Planning Code (MPC).4 In particular,
Protect PT challenged the constitutionality of the MEO District. In June 2017, the
ZHB issued a letter stating it did not intend to schedule a public hearing on Protect
PT’s validity challenge. This resulted in a deemed denial under the MPC.


              In July 2017, Protect PT appealed the deemed denial to the trial court.
Huntley & Huntley Energy Exploration, LLC (Huntley), an oil and gas exploration
and production company operating in the Township, and Apex Energy of


       4
        Act of July 31, 1968, P.L. 805, as amended, added by the Act of December 21, 1988, P.L.
1329, 53 P.S. §10916.1.



                                              4
Pennsylvania, LLC (Apex), an oil and gas company focused on UNGD, which also
operates in the Township, were permitted to intervene.                 The Township also
intervened in the appeal.5


                              B. Trial: General Overview
                Where, as here, the trial court takes evidence on the merits, it must
review the case de novo. Coal Gas Recovery, L.P. v. Franklin Twp. Zoning Hearing
Bd., Greene Cty., 944 A.2d 832 (Pa. Cmwlth. 2008). This Court then reviews the trial
court’s findings of fact and legal conclusions for errors of law or an abuse of
discretion. Id. An abuse of discretion occurs where the trial court’s findings are not
supported by substantial evidence. Id. Substantial evidence is such relevant evidence
that a reasonable mind would accept as adequate to support a conclusion. Id.


              Here, the trial court conducted a de novo trial and took evidence over
four days in April and June 2018. During those proceedings, the trial court heard
testimony from 21 witnesses, and admitted 93 exhibits into evidence. The parties
also submitted briefs and proposed findings of fact.


              In November 2018, the trial court issued a comprehensive opinion and
order denying Protect PT’s substantive validity challenge and holding the Zoning
Ordinance constitutionally valid. In its findings of fact, the trial court noted that the
Zoning Ordinance described the purpose of the Resource District as providing land

       5
         By order dated October 15, 2019, we granted an application by Huntley & Huntley Energy
Exploration, LLC (Huntley) to amend the caption to reflect its new name, Olympus Energy, LLC.
However, to avoid confusion regarding the briefs, record and prior decisions involved in this
appeal, we will refer to this party as Huntley in this opinion.



                                              5
for continuing agricultural operations, resource management, timber harvesting,
outdoor recreation, public and private conservation areas, low density single family
residential, and compatible support uses. Ord. §190-402(A). The court further noted
the purpose of the MEO District is described as providing areas for the extraction of
minerals where the population density is low and significant development is not
projected for the near future. Ord. §190-407(A). Mining and conventional oil and
natural gas drilling are listed as principal uses in the MEO District. Unconventional
oil and natural gas drilling are listed as special exceptions. Ord. §§190-407(C), 190-
407(D).


             The trial court also recognized that UNGD is subject to numerous
standards, including general development standards in the Zoning Ordinance and
particular standards pertaining to the MEO District. To that end, the trial court
noted:

             Requirements include but are not limited to a prohibition on
             wastewater impound storage, dumping and seepage, regular
             removal of wastewater and hazardous and/or toxic waste,
             compliance with the Township’s Subdivision and Land
             Development Ordinance, acquisition of relevant Pennsylvania
             Department of Environmental Protection (‘DEP’) permits, and a
             minimum lot size of [10] acres, as well as a [600] foot ‘protected
             structure’ setback and a 200 foot property line setback. [Ord.]
             §190-407(G). As [UNGD] is a special exception, the [ZHB] also
             has the right to impose additional conditions on the grant of the
             exception for purposes of promoting the health, safety and
             welfare of the Township’s residents. [Trial Transcript pp.] 744-
             45).

                   Section 641(D) requires that the developer of a proposed
             UNGD well specifically ‘demonstrate that the drill site
             operations will not violate the [Township citizens’] right to clean
             air and pure water as set forth in the [ERA] through the


                                           6
              submission of reports from ‘qualified environmental individuals’
              stating that the proposed drilling will not negatively impact these
              rights. [Ord.] §190-641(D). Specifically required are ‘air
              modeling and hydrogeological studies as potential pathways that
              a spill or release of fluid may follow.’ [Ord.] §190-641(D).

Tr. Ct., slip op., 11/9/18, at 3-4 (emphasis added). The trial court also noted the
subject of UNGD in the Zoning Ordinance was addressed at 19 Planning
Commission meetings, 53 Commissioners’ meetings, 2 public meetings and a town
hall meeting at which Protect PT presented 7 speakers, including its executive
director. Id. at 4.


                         C. Protect PT’s Expert Witnesses
              At trial, Protect PT presented testimony from three expert witnesses.
Anthony Ingraffea, Ph.D. (Dr. Ingraffea) is an engineer and co-founder of
Physicians, Scientists and Engineers for Healthy Energy (PSE). Ultimately, the trial
court rejected Dr. Ingraffea’s opinion that UNGD causes significant adverse impacts
to air and water quality, community development, human-induced seismicity,
climate change, and animal health. The trial court also rejected Dr. Ingraffea’s
opinion that UNGD is a heavy industrial activity. These credibility findings are
material to our analysis.


              Protect PT also presented testimony from Edward C. Ketyer, M.D. (Dr.
Ketyer), a pediatrician in Washington County, and a consultant with the Southwest
Pennsylvania Environmental Health Project, which solicits patients who believe
they may have health symptoms as a result of oil and gas development. Dr. Ketyer
is also a board member of Physicians for Social Responsibility, whose goal is to
develop a fossil fuel free world. Ultimately, the trial court rejected Dr. Ketyer’s


                                            7
opinion that emissions from UNGD presently pose a threat to human health. This
credibility finding is also significant to our analysis.


             Protect PT’s third expert, Thomas Daniels, Ph.D. (Professor Daniels),
is a professor of city and regional planning at the University of Pennsylvania.
Professor Daniels testified regarding the Township’s Comprehensive Plan. He noted
that the MPC requires the reasonable development of minerals and gas. However,
Professor Daniels opined that he considers UNGD to be a heavy industrial use and
that the MEO District does not fulfill the purpose of the Comprehensive Plan
because the Resource District is predominantly residential. He further stated that
the MEO District as it exists resulted in a scattered pattern of wells with heavy truck
traffic and inconvenience to the Township’s residents. However, the trial court
declined to adopt Professor Daniels’ opinions that UNGD is a heavy industrial use
that is incompatible with the Comprehensive Plan and agricultural areas in general.
These credibility findings also impact our analysis.


                     D. Intervenor Huntley’s Expert Witnesses
             In response, Intervenor Huntley, an oil and gas exploration and
production company operating in the Township, presented testimony from three
experts. Huntley presented Samuel A. Flewelling, Ph.D. (Dr. Flewelling), an
environmental science consultant and a member of the Geophysical Union and the
Geological Society of America. Dr. Flewelling has extensive experience regarding
the impact of hydraulic fracturing on groundwater and general matters of
hydrogeology. Dr. Flewelling opined that both conventional and unconventional oil
and gas development have an extensive history in Westmoreland County, dating back



                                            8
over a hundred years. Between 1980 and 2017, approximately 5,380 conventional
and 252 unconventional wells have been drilled in the county. Unconventional wells
are more compact and produce more gas than conventional wells.


             Dr. Flewelling stated that the risks of gas leaks into the drinking water
are unlikely due to DEP casing and cementing requirements. Dr. Flewelling further
indicated that contamination to drinking water is not likely through the deep
hydraulically fractured rock as the fractures are normally lower than the aquifer. In
addition, a low permeability layer creates a barrier, and there is no force driving the
fluid upward. Important to our analysis, the trial court adopted Dr. Flewelling’s
above-expressed opinions regarding groundwater and hydrogeology.


             Intervenor Huntley also presented expert testimony from Dr.
Christopher Long (Dr. Long), who holds a doctoral degree in environmental health
from Harvard University’s School of Public Health.           Dr. Long is a certified
toxicologist. He routinely conducts human health risk assessments, and he has
experience studying the air quality impacts and risks caused by UNGD. Without
objection, the trial court qualified Dr. Long as an expert in toxicology, air emission
exposure assessment and human health risk assessment.


             Dr. Long testified that all air emissions associated with all phases of
UNGD, excepting production, are transient and short-term. Various air pollutants
associated with UNGD are ubiquitous in everyday life, such as fine particulate
matter (FPM). Most persons are regularly exposed to the same on a short-term basis




                                          9
from everyday activities. A large amount of air monitoring now occurs in the
Marcellus Shale region near gas development and is conducted by various groups.


             Dr. Long further testified that DEP monitored FPM in Greene, Bradford
and Tioga Counties with no findings of elevated FPM levels. Also, monitors in
Bradford, Tioga and Washington Counties found nitrogen dioxide levels far below
the relevant national standard. Further, DEP monitors near UNGD in Washington,
Wyoming and Susquehanna Counties all reported average benzene levels. In
addition, the Allegheny County Health Department, which placed monitors for
volatile organic compounds (VOC) near well pad activity, found VOC levels far
below levels of concern for human health. Based on these and other VOC studies
related to UNGD in Pennsylvania, the trial court adopted Dr. Long’s expert opinions
regarding toxicology, air emission exposure assessment and human health risk
assessment. This credibility determination is material to our analysis. It is within
the exclusive province of the trial court, as the fact-finder in a zoning case, to resolve
all matters of witness credibility and evidentiary weight. See Penn St., L.P. v. E.
Lampeter Twp. Zoning Hearing Bd., 84 A.3d 1114 (Pa. Cmwlth. 2014).


             As its third expert witness, Intervenor Huntley presented Professor
Ross Pifer (Professor Pifer), a professor at the Penn State School of Law. Professor
Pifer is the director of the Center for Agriculture and Shale Law and Rural Economic
Development Clinic.       Professor Pifer, who also testified in Frederick, visited
numerous UNGD sites during various stages of development. He focused his
research on the interplay between UNGD and the community, especially in
agricultural areas. Professor Pifer made over 300 presentations regarding oil and



                                           10
gas development in the past 10 years.               His expert testimony regarding the
compatibility of oil and gas with rural and agricultural communities has been
accepted by zoning hearing boards in Westmoreland, Lawrence and Washington
Counties.


               Professor Pifer further testified that UNGD primarily takes place in
rural and semi-rural counties in the Commonwealth, and that Westmoreland County
ranks ninth in the state for UNGD, with 283 wells already drilled. UNGD, in
existence since 1947, provides more benefit to agricultural regions than conventional
drilling. UNGD has less surface impact and can access more acreage.

               Professor Pifer identified approximately 100 municipalities in
Pennsylvania, some with zoning and some without, where UNGD, single-family
homes, and agricultural uses coexist. In Westmoreland County, 24 municipalities
have no zoning ordinances and allow UNGD throughout the entire municipality.


               Professor Pifer further noted that Pennsylvania law explicitly
encourages the coexistence of oil and gas development and agriculture through
protections provided in the Pennsylvania Farmland and Forest Land Assessment Act
of 1974, popularly known as the Clean and Green Act,6 and the Agricultural Area
Security Law (AASL),7 which involve many farmers in the Township. The Clean
and Green Act also recognizes that the financial benefits of UNGD from gas leasing
enables farmers to maintain agricultural operations on their land throughout
generations of farmers. This permits rural lands to remain rural and prevents the

      6
          Act of December 19, 1974, as amended, 72 P.S. §§5490.1-5490.13.
      7
          Act of June 30, 1981, P.L. 128, as amended, 3 P.S. §§901-915.

                                               11
forced sale of farmlands to commercial or residential development. Ultimately, the
trial court adopted Professor Pifer’s opinion that UNGD is compatible with
agricultural and rural land uses, both generally and as laid out in the MEO District
under the Zoning Ordinance. See Tr. Ct., slip op., 11/9/18, at 12. This credibility
finding is also critical to our analysis.


              Intervenor Huntley also presented testimony from Jason Paul Gehringer
(Analyst Gehringer), a primary Geographic Information System analyst. He testified
to the existence of the Oakford Storage Field, a mostly depleted natural gas reservoir
that lies beneath one-quarter of the Township’s land mass. Analyst Gehringer
calculated that upon taking into consideration all setbacks and regulatory
requirements imposed by the Zoning Ordinance, only 9.46% of the Township’s land
mass is available for UNGD.


                                    E. Apex Witness
              Intervenor Apex presented testimony from Christopher James Hess
(Hess), its general counsel, vice president of land development and corporate
secretary. Hess oversees regulatory compliance, leasing and land functions. Apex
leases about 7,509 acres and maintains exclusive rights to drill in the Marcellus Shale
beneath the Oakford Storage Field in the Township. Apex received approval to
develop the Quest UNGD well pad, which is now in production. Apex has seven
other well pads planned in the Township.


              Hess testified regarding the steps of development in UNGD, including
leasing, design, permitting and construction. He described the measures taken by



                                            12
Apex to prevent spills and releases at the site. Apex entered into an agreement with
Westmoreland County to obtain water through municipal taps, thereby eliminating
about 3,000 water trips per well. He also described DEP well permit requirements
for protecting surrounding water sources and DEP permit requirements for surface
disturbance and mitigation.


             In sum, Hess testified that during the production phase, UNGD
generates no light at the well site, and no noise audible at the property line. Truck
traffic during the production phase is limited to two truck trips per day and a few
waste-water truck visits per month. Hess noted that Apex has not received any noise,
light or traffic complaints regarding the Quest well site since it entered the
production phase.


                                 F. Lay Witnesses
             Protect PT presented lay testimony from its executive director, Gillian
Graber (Graber). She described Protect PT’s mission as the protection of Township
residents in the Penn-Trafford area from the effects of UNGD. Protect PT members
often engage in special exception hearings, meetings and other public forums.
Graber testified that Protect PT has also placed noise and air quality monitors at
residences around the Township at property owners’ requests.


             Protect PT also presented lay testimony from eight additional members
or property owners living near proposed well sites in the Township. They expressed
concerns regarding noise, light and air emissions, truck traffic, adverse effects on




                                         13
groundwater and water pressure, adverse effects on property values, and other health
and safety issues.


             Conversely, Intervenor Huntley presented lay testimony from Richard
J. Hajnosz and Adam Ferri (Ferri), two property owners who rely on UNGD lease
and royalty payments to maintain their agricultural property and to avoid selling it for
residential development. Ferri, a real estate developer who owns a 133-acre tract in
the Resource District, testified residential development negatively impacts the
agricultural nature of the property in the Resource District. Ferri testified that
permanent impacts from residential development include traffic and impervious
surface loss. See Notes of Testimony (N.T.), 6/4/18, at 844-45; Reproduced Record
(R.R.) at 722a.


                     G. Trial Court’s Discussion and Analysis
                                     1. Generally
             As discussed above, when reviewing a challenge to a zoning ordinance
in which it takes evidence, the trial court performs a de novo review. Coal Gas
Recovery Grp. Because a zoning ordinance is presumed valid, a challenger bears a
heavy burden of establishing its invalidity. Woll v. Monaghan Twp., 948 A.2d 933
(Pa. Cmwlth. 2008). A validity challenge generally attacks zoning on substantive
due process grounds, i.e., whether an ordinance is substantially related to a legitimate
interest. Plaxton v. Lycoming Cty. Zoning Hearing Bd., 986 A.2d 199 (Pa. Cmwlth.
2009). Where the validity of an ordinance is debatable, it must be upheld. Main
Street Dev. Grp., Inc. v. Tinicum Twp. Bd. of Supervisors, 19 A.3d 21 (Pa. Cmwlth.
2011).



                                          14
             In Pennsylvania, the constitutionality of a zoning ordinance is reviewed
under a substantive due process analysis. Plaxton. Under such analysis, the party
challenging the validity of the provisions of a zoning ordinance must establish that
the challenged provisions are arbitrary or unreasonable and have no substantial
relationship to promoting the public health, safety and welfare. Id. In examining
whether the ordinance is a valid exercise of the police powers, reviewing courts must
balance the public interest to be served by the ordinance against the confiscatory or
exclusionary impact of the ordinance on individual rights. Delchester Developers,
L.P. v. Zoning Hearing Bd. of London Grove, 161 A.3d 1081 (Pa. Cmwlth. 2017);
Penn St.


             Protect PT alleged the MEO District violates the Township residents’
substantive due process rights, as well as their constitutional rights under the ERA
in Article I, Section 27 of the Pennsylvania Constitution, by allowing UNGD in the
Resource District. Protect PT alleged the Resource District is primarily residential.
Protect PT claimed the MEO District is designed in such a way that UNGD is able to
be developed in a haphazard manner, creating nuisances and health risks for
neighboring property owners. Thus, Protect PT maintains the MEO District is invalid.


                           2. Substantive Due Process
             Protect PT first argued that in enacting the Zoning Ordinance, the
Township failed to consider the effects of UNGD on neighboring property owners.
Protect PT maintained that UNGD is a heavy industrial use, and that allowing
UNGD, in what Protect PT perceives as a majority of the Township, creates




                                         15
nuisance, health and safety risks for neighboring property owners in the Resource
District, thereby violating their substantive due process rights.


             The trial court recognized UNGD is a lawful and not a disfavored use
in Pennsylvania. Section 603(i) of the MPC states: “Zoning ordinances shall provide
for the reasonable development of minerals in each municipality.”          53 P.S.
§10603(i). An integral purpose of the Resource District is resource management.
See Ord. §190-402(A). Section 107(a) of the MPC defines “minerals” as including
“crude oil and natural gas.” 53 P.S. §10107(a). Notably, our Supreme Court
determined that pursuant to Section 601 of the MPC, the governing body of a
municipality may amend its zoning ordinances to permit oil and gas development in
any or all of its zoning districts. Gorsline v. Bd. of Supervisors of Fairfield Twp.
(Gorsline II), 186 A.3d 375 (Pa. 2018).


             Here, the trial court observed that the Township carefully balanced its
obligation to provide for the management and development of minerals with the
inherent rights of the neighboring property owners in the MEO District.


             The trial court further noted that under Pennsylvania law, zoning
regulates only the use of the land, not the particulars of development and
construction. Frederick; Gorsline v. Bd. of Supervisors of Fairfield Twp. (Gorsline
I), 123 A.3d 1142 (Pa. Cmwlth. 2015), rev’d on other grounds, 186 A.3d 375 (Pa.
2018); Schatz v. New Britain Twp. Zoning Hearing Bd. of Adjustment, 596 A.2d
294 (Pa. Cmwlth. 1991). Therefore, the trial court reasoned, the development and
construction of a well pad prior to its production phase or use phase, should not be



                                          16
taken into account in analyzing the zoning ordinance in a validity challenge.
Similarly, it would be improper to assess the industrial activities that take place
during the construction of any commercial or residential property, prior to the
structures being used.


                     3. Compatibility with Resource District
             As Professor Pifer explained, a producing UNGD well pad is entirely
compatible with the purpose of the Resource District, which provides for resource
management and agricultural operations. In fact, UNGD can be beneficial to
agricultural uses. Huntley’s two lay witnesses, Ferri and Hajnosz, testified that the
financial benefits of UNGD on their respective properties helps them preserve the
agricultural nature of their land by promoting inter-generational farm transfers and
allowing for the continuance of farming activity that might not be feasible otherwise.


                         4. Environmental & Health Concerns
             With respect to Protect PT’s environmental and health concerns, the
trial court rejected the opinions of Protect PT’s experts, Dr. Ingraffea and Dr. Ketyer,
regarding the actual risks to Township residents.        The trial court found their
testimony speculative and not indicative of any substantial environmental or health
risks.


             The trial court found credible the testimony of Intervenor Huntley’s
expert witnesses, Dr. Long and Dr. Flewelling. Dr. Long presented significant
amounts of actual air monitoring data showing no danger to public health related to
widespread air emissions caused by UNGD. The trial court also credited the



                                          17
testimony of Dr. Flewelling regarding the low risk of water contamination by UNGD
and the abundant water protections already in place.


             The trial court also expressed sympathy for the landowners’ worries
regarding the hypothetical diminution of property values, increases in noise and
light, and other stated concerns. Nonetheless, the trial court noted that the Township
adequately considered these concerns as part of an extensive balancing inquiry in
adopting the Zoning Ordinance, which is far more protective of Township citizens
than the previous zoning ordinance.


             Further, the trial court rejected Protect PT’s argument that the MEO
District allows for UNGD in the majority of the Township’s residential areas. The
court noted the Township made a great effort to develop and refine the Zoning
Ordinance to provide for UNGD only in specifically delineated areas. In considering
the setbacks and other required considerations, UNGD can take place in
approximately 9.46% of the Township. Given the Township’s thorough analysis of
the particulars of oil and gas development evidenced by the Zoning Ordinance’s
many drafts and revisions, and the countless public meetings from 2010 through
2016, the trial court determined that the Zoning Ordinance provides for an
exceedingly heightened level of protection for neighboring property owners.


             In concluding its substantive evidence analysis, the trial court
recognized it must balance the public interest to be served by the Zoning Ordinance
against the confiscatory or exclusionary impact on individual property rights.
Delchester. The trial court found the Township carefully considered and balanced



                                         18
the Township’s residents’ rights concerning their health and safety with the interests
of neighboring landowners who rely on royalties and lease payments from UNGD
to maintain the agricultural use of their property. In enacting the Zoning Ordinance,
the Township established a series of rigorous requirements ensuring that UNGD in
the Township complies with all state and federal mandates.


             The Zoning Ordinance also imposed additional protections in the form
of setbacks, acreage requirements, an exclusion of the most densely populated area
of the Resource District, and the requirement that developers submit reports to the
Township expressly representing that UNGD will not impact the residents’ rights
under the ERA. Based on the evidence presented, the trial court concluded that the
Township fully considered the public health, safety and welfare of Township
residents in enacting the Zoning Ordinance.


             Summarizing, the trial court recognized that a determination of whether
legislation is wise or whether it is the best means to achieve the desired result is best
left to the governing body and not the courts. The governing body is presumed to
have investigated the question and ascertained what is best for the good of the
people. Khan v. State Bd. of Auctioneer Exam’rs, 842 A.2d 936 (Pa. 2004). Thus,
the trial court reasoned, even if it was to disagree with the substance of the Zoning
Ordinance, it is apparent that the Township exercised due diligence in ascertaining
what it believed to be the best balance of protections for all its residents.
Consequently, the trial court determined Protect PT did not meet its heavy burden
of showing that the presumptively valid Zoning Ordinance is arbitrary and




                                           19
unreasonable, or that it has no substantial relationship to promoting the public health,
safety and welfare. Plaxton.


                       5. Robinson Township Cases; Gorsline II
               Next, Protect PT cited Robinson Township, Washington County v.
Commonwealth (Robinson II), 83 A.3d 901 (Pa. 2013), where the Supreme Court
deemed several provisions of the amended Pennsylvania Oil and Gas Act (Oil and
Gas Act)8 unconstitutional because they allowed for UNGD as of right in all areas
of the Commonwealth, entirely preempting local zoning in the matter of oil and gas
regulation. The trial court observed that the circumstances in Robinson II are
entirely different from those in the present case. Rather, the situation in the present
case is the situation that Robinson II intended to protect: a municipality making its
own decisions regarding oil and gas regulation, uniquely tailored to local
circumstances, and mindful of Pennsylvania citizens’ constitutional rights. The trial
court further noted that in Robinson Township, Washington County v.
Commonwealth (Robinson IV), 147 A.3d 536 (Pa. 2016), the Supreme Court went
out of its way to express the importance of locally tailored policy goals and the
importance of considering local conditions and the needs of the residents in assessing
oil and gas development at a municipal level.


               The trial court also found our Supreme Court’s decision in Gorsline II
distinguishable from the present case.       The relevant ordinance in Gorsline II
delineated a residential-agricultural zoning district, in which UNGD was neither
specifically allowed nor prohibited. The ordinance included a savings clause,


      8
          58 Pa. C.S. §§2301-3504.


                                          20
wherein a use could be allowed if shown to be similar to other uses permitted in that
zoning district. Ultimately, in Gorsline II our Supreme Court reversed this Court’s
decision in Gorsline I holding that UNGD was similar to other uses in the district,
specifically public service facilities and essential services.


             Unlike the zoning ordinance at issue in Gorsline II, the trial court
observed that here the Zoning Ordinance does not require a showing that UNGD is
similar to public service facilities or any other uses permitted in the zoning district.
Rather, under the Zoning Ordinance, UNGD is permitted in the MEO District as a
special exception.


             In particular, the trial court noted that the Supreme Court in Gorsline II
emphasized that its decision should not be misconstrued as an indication that oil and
gas development is never permitted in residential or agricultural districts, or that it
is fundamentally incompatible with residential or agricultural uses. The Supreme
Court also highlighted the importance of local municipalities tailoring ordinances to
the particulars of local conditions in order to protect environmental values. In order
to permit UNGD, a local government body must “actually amend its zoning
ordinances to permit drilling in designated areas, setting forth whatever limitations
and conditions it decides are appropriate for the protection of its citizenry.” Gorsline
II, 186 A.3d at 389. The trial court observed that this is precisely what occurred in
the present case. The Township spent many years receiving input from various
sources, including members and representatives of Protect PT. The Township then
crafted an ordinance setting forth protective limitations and conditions.




                                           21
             6. Comprehensive Plan; Property Owner Expectations
             In addition, Protect PT argued the MEO District directly contradicts the
Township’s community planning tools and directly conflicts with the purpose of the
underlying districts. Protect PT alleged the MEO District disrupted the reasonable
expectations of property owners in the Resource District. In rejecting Protect PT’s
contentions, the trial court recognized that the Township’s Comprehensive Plan
promotes both growing residential development and agricultural use. As noted
above, the trial court credited Professor Pifer’s testimony that UNGD and
agricultural uses are inherently compatible. Therefore, the trial court decided the
MEO District fits plainly within the goals of the Comprehensive Plan.


             Further, even assuming the MEO District was incompatible with the
Comprehensive Plan, Section 303(c) of the MPC provides that no action by the
governing body of a municipality shall be invalid or be subject to challenge on
appeal on the basis that such action is inconsistent with, or fails to comply with, the
provisions of a comprehensive plan. 53 P.S. §10303(c).


             With respect to the property owners’ expectations, the trial court found
that Protect PT failed to present any testimony from landowners indicating that they
investigated the zoning ordinance in effect at the time of their purchase. In any case,
even if a landowner purchased the property prior to the enactment of the Zoning
Ordinance, the purchaser would have been afforded much less protection under the
regulation of UNGD under prior ordinances, which were much less restrictive.
Consequently, the trial court concluded that Protect PT cannot meet its heavy burden




                                          22
of proof in a challenge to the MEO District as being in violation of the
Comprehensive Plan or property owners’ expectations.


                      7. Appropriate Use of Overlay District
             Protect PT also argued that the MEO District violates established
standards for the appropriate use of an overlay district in zoning. “An overlay district
creates a framework for conservation or development allowing for a new type of
development or imposing restrictions that is superimposed over the zoning districts
on all or part of a municipality.” Main St., 19 A.3d at 28. “The purpose of an overlay
district is to create specific and targeted provisions that conserve natural resources
or realize development objectives without unduly disturbing the expectations created
by the existing zoning ordinance.” Id. “In other words, overlay districts supplement
existing zoning districts, they do not supersede them either in fact or in practice.”
Id.


             Here, the trial court found the MEO District to be an appropriate use of
the overlay district concept. The MEO District succeeded in creating specific and
targeted provisions allowing for limited UNGD in sparsely populated areas without
being overly burdensome or conflicting with the expectations of property owners in
the Resource District. Thus, the trial court rejected Protect PT’s claims that the MEO
District disturbs the reasonable expectations of property owners in the Resource
District.




                                          23
                             8. ERA; Constitutionality
             In its final substantive argument before the trial court, Protect PT
asserted that the Township failed to fulfill its fiduciary obligation to protect its
residents’ environmental rights under Article I, Section 27 of the Pennsylvania
Constitution, known as the ERA, which provides:

             The people have a right to clean air, pure water, and to the
             preservation of the natural, scenic, historic and esthetic values of
             the environment. Pennsylvania’s public natural resources are the
             common property of all the people, including generations yet to
             come. As trustee of these resources, the Commonwealth shall
             conserve and maintain them for the benefit of all the people.

PA. CONST. art. I, §27.

             The trial court observed that Protect PT’s constitutional challenge
under the ERA largely mirrored its substantive due process argument. Protect PT
cited our Supreme Court’s decision in Pennsylvania Environmental Defense
Foundation v. Commonwealth (PEDF), 161 A.3d 911 (Pa. 2017), for the proposition
that “the Commonwealth has a duty to prevent the degradation, diminution, and
depletion of our public natural resources, whether these harms might result from
direct state action or from the actions of private parties.” Id. at 933.


             In rejecting Protect PT’s argument, the trial court reasoned that the
Township took into account the ERA’s mandate. Pursuant to Section 190-641(D) of
the Zoning Ordinance, the Township placed the burden on every UNGD developer to
demonstrate that drill site operations will not violate Township’s citizens’ rights to
clean air and clean water through the reports of qualified environmental individuals.




                                          24
These reports must state that the proposed drilling will not negatively impact ERA
rights.


             Overall, the trial court noted, the Zoning Ordinance offers Township
citizens more protections with regard to UNGD than many municipalities throughout
the county and the Commonwealth. The trial court reasoned that to find the Zoning
Ordinance in violation of the ERA would directly bring into question the
constitutional compliance of every municipality in the Commonwealth which
chooses to not enact zoning regulations, or which chooses to enact some less
stringent regulation of oil and gas activity.




                                     9. Frederick
             The trial court found this Court’s decision in Frederick particularly
relevant to the present case. In Frederick, an en banc panel of this Court affirmed a
decision of a zoning hearing board upholding UNGD, as a permitted use by right, in
all of the township’s zoning districts. In early 2015, the township’s zoning hearing
board conducted a hearing on a validity challenge raising substantive due process and
ERA-based challenges similar to those raised by Protect PT in the present case. The
zoning hearing board found oil and gas development to be consistent with rural and
agricultural uses. Thus, the zoning hearing board rejected the objectors’ ERA and
substantive due process challenges. Notably, the zoning hearing board accepted and
relied upon the opinions provided by Professor Pifer, which largely track the opinions
he provided in the present case.




                                           25
               Here, the trial court focused on this Court’s unequivocal holdings in
Frederick that the township zoning ordinance did not violate either the objectors’
substantive due process rights or their rights under the ERA. Ultimately, the trial court
determined that it would be contrary to current precedent to conclude the Zoning
Ordinance, a more stringent ordinance than the zoning ordinance in Frederick, violates
either substantive due process or the ERA.


               For these reasons, the trial court held that the Zoning Ordinance does
not violate the substantive due process rights of the Township’s residents or their
rights under the ERA. Protect PT appeals.9


                                        III. Discussion
           A. Pre-Production Phases of UNGD; Heavy Industrial Activity
                                        1. Contentions
                a. Consideration of Pre-Production Phases of UNGD
               Protect PT first contends the trial court erred or abused its discretion in
failing to consider all phases of developing an UNGD well pad prior to the
production phase in analyzing the validity of the Zoning Ordinance even though the
drilling and completion phases are ongoing indefinitely. Therefore, Protect PT
further asserts the trial court erred or abused its discretion in failing to find that
UNGD is a heavy industrial activity associated with impacts on neighboring
residents similar to other heavy industrial activities including air pollution, water
pollution, traffic congestion, noise, light and threats to public safety.


       9
         Where, as here, the trial court takes additional evidence, our review is limited to
determining whether the trial court abused its discretion or erred as a matter of law. Larock v. Bd.
of Supervisors of Sugarloaf Twp., 961 A.2d 916 (Pa. Cmwlth. 2008).

                                                26
             Protect PT argues that all phases of development or construction prior
to the final production phase should be taken into account in analyzing the Zoning
Ordinance. Protect PT asserts that the most impactful phases of development,
drilling and completion may be repeated many times during the life of a well pad. The
average number of wells on a well pad is five. However, Protect PT claims there are
many pads in the U.S. that have 20 or more wells. Therefore, Protect PT maintains
that the excavation and construction, drilling and fracking/completion phases are as
much a part of the use of the land as the final production phase.


             In support of its position, Protect PT asserts that courts have
traditionally evaluated the drilling and fracking phases of UNGD as part of any
applicable zoning analysis. In Gorsline II, the Supreme Court stated a proposed well
pad is a purely industrial use of the type discouraged in the township’s residential-
agricultural district. In Robinson II, the Supreme Court, in ruling part of the Oil and
Gas Act unconstitutional, noted the myriad of impacts from several different phases
of UNGD. In particular, the Supreme Court noted that insofar as the Oil and Gas Act
permitted fracking operations in every zoning district throughout the Commonwealth,
fracking operations expose otherwise protected areas to environmental and
habitability costs including “air, water, and soil pollution; persistent noise, lighting
and heavy vehicle traffic; and the building of facilities incongruous with the
surrounding landscape.” Robinson II, 83 A.3d at 979. The Supreme Court further
noted that “the exploitation of the Marcellus Shale Formation will produce a
detrimental effect on the environment, on the people, their children, and future
generations, and potentially on the public purse, perhaps rivaling the environmental
effects of coal extraction.” Id. at 976.



                                           27
             Protect PT also cites Section 603(b)(2) of the MPC, which states that
zoning ordinances may permit, prohibit, regulate, restrict and determine “[s]ize,
height, bulk, location, erection, construction, repair, maintenance, alteration, razing,
removal and use of structures.” 53 P.S. §10603(b)(2). Thus, Protect PT asserts the
MPC itself contemplated consideration of gas wells, tanks, drill rigs and other
equipment on a well pad associated with the drilling and completion process.


             Protect PT then summarizes a description offered by its expert, Dr.
Ingraffea, of the various activities and impacts occurring during various phases of
exploration, excavation and construction, drilling, fracking (completion), leading to
the production phase. The drilling and fracking phases are particularly harmful,
involving the use of heavy equipment, including drilling rigs, which operate 24 hours
per day/7days per week and use large volumes of water mixed with chemicals and
drilling mud. During the fracking/completion phase, which is extremely dirty, a well
is stimulated, or brought into production, by injecting a massive amount of water
mixed with chemicals (fracturing fluid) down a well bore to hydraulically fracture
the rock in order to widen natural joints making it easier for the hydrocarbons to
flow back up the well.


             Moreover, Protect PT claims that 20% of the fracturing fluid injected
into a well flows back up the well and is treated as residual waste. This waste is
transported by truck, requiring hundreds or thousands of trips. As discussed above,
the drilling and fracking phases may be repeated over and over again, depending on
geology and the operator’s leasing agreements. Consequently, Protect PT argues
that the trial court erred and abused its discretion in concluding that the drilling and



                                          28
fracking phases are mere construction phases that should not be taken into account
in analyzing the Zoning Ordinance in a validity challenge.


          b. Heavy Industrial Activity; Weight of the Expert Evidence
             Protect PT next contends the trial court erred or abused its discretion by
failing to find UNGD is a heavy industrial activity that causes significant adverse
impacts to air and water quality, community development, human-induced
seismicity, and climate change, including animal health. Protect PT notes that the
trial court declined to adopt the opinions of its experts, Dr. Ingraffea and Dr. Ketyer,
who testified regarding the adverse impacts to human health caused by UNGD.
Rather, the trial court credited the testimony of Huntley’s expert, Dr. Long, who
opined that exposure to air pollutants from UNGD is not a public health concern.


             Nevertheless, Protect PT argues that the weight of the evidence
introduced at trial suggests that UNGD produces harmful impacts on the health of
persons living in proximity to UNGD. Protect PT cites Dr. Ketyer’s testimony that
UNGD generates toxic air pollution and increases stressors that impact health such
as odors, noise, bright lights, and heavy truck traffic. Public health studies show that
people living in proximity to shale development report adverse health effects
including respiratory symptoms, increased fatigue, severe headaches, depression,
dizziness, nausea, memory problems, skin irritation and sleep disturbances.


             Protect PT further asserts many of the studies Huntley’s witness, Dr.
Long, relied upon suffered from significant deficiencies or simply do not support his
conclusions. Conversely, Protect PT’s witness, Dr. Ketyer, pointed to a study where



                                          29
researchers found that chemicals associated with oil and gas development pose
serious health risks to women and their babies during pregnancy. Rather than
weighing Dr. Ketyer’s testimony against the conclusory statements of Dr. Long,
Protect PT asserts the trial court improperly chose to dismiss Dr. Ketyer’s testimony
in its entirety.


                         c. Township Residents’ Testimony
              Protect PT also contends the trial court failed to consider the testimony
of Township residents who are directly affected by UNGD. Although UNGD only
recently began in the Township, Protect PT received noise complaints regarding the
Poseidon well. Tracey Mason, who lives less than a mile from the Quest well pad,
testified that drilling noise and light from the site greatly impacted her townhouse
and prevented her from sleeping. Mason provided a video that depicted flaring at
the Quest well site. She recalled that this process sounded like a jet airplane over
her house. Mason also testified regarding a spill of mercaptan, a foul-smelling
chemical compound added to natural gas to detect leaks, at the Quest well site.


              Danielle LeJeune, another Township resident and Protect PT member,
also testified regarding her first-hand experience with UNGD.           LeJeune, who
frequently drove by the Quest well site during the drilling and fracking phases, noted
the well site was brightly lit during drilling and very noisy. LeJeune testified that
two well pads have been proposed for a site located very close to her home. LeJeune
further testified that she and her family are looking to move out of the area to avoid
the risks to their health and safety.




                                          30
             In light of this testimony, Protect PT argues the trial court, in
determining UNGD is not a heavy industrial activity, abused its discretion by failing
to weigh or consider the direct experience of Township residents.


                     d. Expert Land Use Planning Testimony
             In addition, Protect PT contends the trial court erred in failing to find
UNGD is a heavy industrial activity because the only expert land use testimony
presented at the hearing characterized UNGD as heavy industrial land use. Protect
PT’s expert, Dr. Daniels, cited an article from the Journal of the American Planning
Association defining hydraulic fracturing as a heavy industrial land use. Dr. Daniels
testified that UNGD is a heavy industrial use.


             Protect PT further asserts Justice Baer’s concurring opinion in
Robinson II supports Dr. Daniels’ testimony that UNGD is an industrial land use
generally incompatible with other non-industrial uses. It involves the “blasting of
rock and other material, noise from the running of diesel engines, sometimes nonstop
for days, traffic from construction vehicles, tankers, and other heavy-duty machinery,
the storage of hazardous materials, constant bright lighting at night, and the potential
for life- and property-threatening explosions and gas well blowouts.” See Robinson
II, 83 A.3d at 1005 (Baer, J., concurring).


             Therefore, Protect PT argues that the trial court’s failure to credit Dr.
Daniels’ testimony that UNGD is a heavy industrial activity, constitutes an error of
law and an abuse of discretion.




                                          31
                                      2. Analysis
             To begin, we recognize that the trial court, as the fact-finder in this case,
is the ultimate judge of credibility and resolves all conflicts in the evidence.
Frederick.   As the fact-finder, the trial court may reject even uncontradicted
testimony if it finds that testimony lacking in credibility. Id.


             Here, the trial court rejected the testimony of Protect PT’s experts, Dr.
Ingraffea, Dr. Ketyer and Dr. Daniels, and the lay testimony of Township residents
that UNGD is a heavy industrial activity inconsistent with the MEO District’s
underlying Resource District.      Rather, the trial court adopted the opinion of
Huntley’s expert, Professor Pifer, who testified that a producing UNGD well pad is
compatible with the purpose of the Resource District.


             Further, we recognized in Frederick that zoning regulates the use of the
land, not the particulars of development and construction.           In other words, a
municipality may use its zoning powers to regulate where UNGD takes place.
Huntley & Huntley, Inc. v. Borough Council of the Borough of Oakmont, 964 A.2d
855 (Pa. 2009); Frederick. However, a municipality does not regulate how UNGD
is done. Frederick. Therefore, complaints regarding harm to the environment from
UNGD should have been addressed to the state agencies issuing permits for UNGD
operations. Id.
             Nevertheless, we question whether impacts from pre-production stages
of UNGD can never be taken into consideration in a substantive validity challenge.
The better jurisprudential articulation is that impacts from any stage can be taken
into consideration by the fact-finder in a substantive validity analysis. However, no



                                           32
reversible error is evident here. This is because evidence of stage duration 10 and of
modest impacts during long-term production provides a sufficient factual basis upon
which to distinguish the temporary industrial-type impacts during the much shorter
pre-production stages from the incremental impacts during the majority lifespan of
an UNGD well. There is no abuse of discretion in affording less weight to evidence
of temporary impacts. See Delaware Riverkeeper (Middlesex) (in substantive
validity challenge, fact-finder rejected the testimony of Dr. Daniels, which focused
on a temporary period of industrial development, in favor of expert testimony
considering entire lifespan of UNGD well pad and post-reclamation period).


               More generally, the facts in the present case are analogous to those in
Frederick and Delaware Riverkeeper (Middlesex), where this Court rejected similar
contentions that an UNGD well could only be permitted in an industrial zoning
district. In Frederick, the objectors presented similar testimony that UNGD would
have a negative impact on the surrounding community. The fact-finder rejected the
objectors’ testimony for several reasons, including their lack of knowledge of
UNGD operations. In Frederick, we noted that the objectors, without any supporting
evidence, presumed that UNGD, by its very nature, adversely affects property rights.
However, this Court observed that the evidence showed that existing UNGD wells
advanced, rather than impeded, the ability of farmers to continue to use their land
for farming. In other words, oil and gas development and agricultural uses have a
history of safe and beneficial co-existence in rural communities.


       10
           The trial court noted Dr. Ingraffea’s testimony that the construction phase typically lasts
for about 30 days, the drilling phase typically lasts about 2-3 weeks, and the completion phase
typically lasts about 10 days. Dr. Ingraffea also admitted that the final production phase constitutes
the majority lifespan of a UNGD well. See Tr. Ct., slip op., 11/9/18, at 5.

                                                 33
              Also, in Frederick, we upheld the fact-finder’s determination that the
zoning ordinance, which allowed UNGD in every zoning district, did not violate
substantive due process. We reached this conclusion because UNGD must satisfy
exacting standards designed to protect neighboring property owners from cognizable
injury. In short, we reasoned that the objectors’ expressed concerns consisted of
speculation of possible harms. Such speculation is insufficient to show the proposed
UNGD well would be detrimental to the health, safety and welfare of the
neighborhood.


              Similarly here, the fact-finding trial court held that the Township, in
determining that UNGD is a proper use in the MEO District overlaying sparsely
populated areas of the Resource District, engaged in lengthy proceedings before
enacting the Zoning Ordinance. The question of what best serves the public interest
is primarily a question for the appropriate legislative body in a given situation.
Plaxton.    During these proceedings, the Township carefully and appropriately
balanced its obligation to provide for property owners’ development and
management of minerals with its obligation to protect the health, safety and welfare
of neighboring Resource District property owners. Based on our review of the
record, we conclude the trial court’s determinations are supported by substantial
evidence.


           B. Comprehensive Plan; Appropriate Use of Overlay District
                                   1. Contentions
                 a. Comprehensive Plan; Residents’ Expectations




                                         34
             Protect PT argues that UNGD is a new activity in the Township that is
incompatible with the Township’s Comprehensive Plan and residential land use
expectations in the Resource District. It asserts the Commissioners failed to consider
the Comprehensive Plan when enacting the MEO District, resulting in UNGD, a
heavy industrial activity, being permitted across a majority of the Township. Rather
than using available land use planning tools and data to determine the best location
for an industrial activity UNGD and tailoring the Zoning Ordinance to local
conditions, Protect PT contends the Township enacted a blanket overlay district that
permits UNGD to spread out across the Township. Thus, Protect PT maintains the
Township’s decision to adopt the Zoning Ordinance was devoid of rational planning
principles and therefore arbitrary. As such, Protect PT assigns error in the trial
court’s conclusion that the MEO District fits within the Comprehensive Plan’s goals.


             In support of its position, Protect PT developed a map identifying six
schools, five daycare facilities, various recreational facilities, and a community pool
in proximity to existing and proposed UNGD well pads. Protect PT also mapped
public water lines and private water supplies in the Township in relation to the MEO
District and proposed UNGD well pads. Protect PT maintains that the maps reflect
that the MEO District encourages haphazard UNGD in the Resource District.


             Protect PT’s expert witness, Dr. Daniels, described the Resource
District as essentially a rural residential district where agriculture is a permitted use.
Protect PT argues the Comprehensive Plan envisions an evolving vibrant suburban
community. Dr. Daniels testified the Township’s population density of 600 people
per square mile is indicative of a suburban community. The Comprehensive Plan



                                           35
provides property owners a sense of how the community is expected to develop over
the next 20 years.


             In contrast, the Industrial Commerce District provides a place where both
heavy and light industrial activities are really a preferred use. Protect PT therefore
argues that the MEO District is introducing UNGD, a heavy industrial use, into an
area designated for development in the Comprehensive Plan as an evolving suburban
community.


             Protect PT further argues that in the context of evaluating substantive
validity claims related to exclusionary zoning, the reasonable development of
minerals is only one of several factors listed in Section 603 of the MPC that should
be considered. See Larock v. Bd. of Supervisors of Sugarloaf Twp., 866 A.2d 1208
(Pa. Cmwlth. 2005). Applying an equivalent standard in this case, Protect PT
asserts, requires that a court consider how the Zoning Ordinance balances UNGD
with the various other factors listed in Section 603, including protection of prime
agricultural land, and protection of natural and historic resources. Protect PT argues
the trial court’s failure to balance these factors in tailoring the MEO District to local
conditions is a substantial factor weighing in favor of invalidating the Zoning
Ordinance.


             Because the MEO District allows UNGD in the non-industrial
Resource District, Protect PT asserts the MEO District clearly conflicts with the
Township’s community development objectives and Comprehensive Plan. Thus,




                                           36
Protect PT contends the Zoning Ordinance is arbitrary and unconstitutional in that it
establishes an irrational zoning framework.


             In sum, Protect PT argues that the purpose of zoning is to separate
conflicting land uses, to protect the property value and to protect public health, safety
and welfare. To fulfill that purpose, a municipality must identify uses that will cause
conflicts, often based on factors such as noise, dust, odors, light and pollution. The
municipality must then design an ordinance to minimize those conflicts.


             Thus, Protect PT asserts the MEO District is an arbitrary zoning district
which permits the haphazard development of UNGD, which will lead to land use
conflicts with Township residents in the Resource District. As such, Protect PT
argues the trial court erred and abused its discretion in concluding that UNGD has a
long history in the Township, thereby making it compatible with residential land
uses and the Comprehensive Plan.


            b. MEO District Lacks Specific and Targeted Provisions
             Protect PT next contends the MEO District is invalid because it does
not have specific and targeted provisions tailored to local conditions. Rather, it
authorizes industrial development over about 55% of the Township. The MEO
authorizes deep mining, surface mining, sand, gravel and limestone excavation,
UNGD, conventional drilling and the storage of explosives and other hazardous or
toxic materials.




                                           37
             The MEO District inexplicably overlays the Township’s most intensive
land use district, the IC District and its least intensive land use district, the Resource
District. Given the Township’s growing suburban population, Protect PT argues it
is clear the MEO District was not tailored to local conditions. Rather, it blankets the
IC and Resource Districts without any consideration for where it would be
appropriate to locate UNGD. The purpose of an overlay district is to create specific
provisions that conserve natural resources or realize development objectives without
unduly disturbing the expectations created by the existing zoning ordinance. Protect
PT contends that the IC District is the only location where UNGD is allowed in a
manner sufficiently protective of a citizen’s substantive due process rights.


             In other words, the MEO District creates an industrial zone out of the
Resource District, significantly changing the expectations of property owners in the
Resource District. Citing Main Street and Robinson II, Protect PT argues the MEO’s
disruption of expectations created by the underlying Resource District violates both
substantive due process principles and the standards for an appropriate overlay
district.
             Protect PT argues the purpose of the Resource District is to provide
land for continuing agricultural operations, resource management, timber
harvesting, outdoor recreation, and low density single-family residential
development. Ord. §190-402(A). The testimony at the hearing established that
UNGD is a heavy industrial activity incompatible with the main purposes identified
in the Resource District.




                                           38
             The MEO District is arbitrary because its purpose is to provide for the
extraction of minerals where the population density is low and significant
development is not projected for the near future. See Ord. §190-407(A). Protect PT
claims the Township, which is a growing residential community, failed to establish
where that growth is taking place, or where it is expected to occur in the future.
Because the MEO District allows for UNGD to occur in the Resource District
without any consideration of the long-term impact on neighboring residential
properties, it is arbitrary. Therefore, Protect PT urges, the trial court’s conclusions
to the contrary must be reversed.


                                     2. Analysis
             First and foremost, in accord with Section 303(c) of the MPC, no action
by the governing body of a municipality shall be invalid or be subject to challenge
on appeal on the basis that such action is inconsistent with, or fails to comply with
the provisions of a comprehensive plan. 53 P.S. §10303(c); Springwood Dev.
Partners, L.P. v. Bd. of Supervisors of N. Cornwall Twp., 985 A.2d 298 (Pa.
Cmwlth. 2009) (failure to conform to requirements of comprehensive plan does not
invalidate a zoning amendment); Todrin v. Bd. of Supervisors of Charlestown Twp.,
367 A.2d 332 (Pa. Cmwlth. 1976) (holding that governing body is not even bound
by formally adopted comprehensive plan).


             Further, the trial court credited Huntley’s expert, Professor Pifer, that
oil and gas development has more than a 100-year history in Westmoreland County.
See Frederick (fact-finder accepted similar testimony by Professor Pifer).          In
addition, as discussed above, previous Township zoning ordinances offered much



                                          39
less regulation of oil and gas development than does the current Zoning Ordinance.
In particular, the 1995 zoning ordinance authorized oil and gas drilling throughout
the Township as a special exception with very few other requirements. In contrast,
the Zoning Ordinance limits oil and gas drilling to the MEO District.


            Notably, the Resource District primarily addresses            resource
management, not residential development. In addition, the MEO District does not
blanket the Resource District. Rather, the MEO District specifically excludes areas
of dense residential and commercial activity. The MEO District also increases some
of the state-imposed setbacks. As a result of the increased setbacks, UNGD is
limited to less than 10% of the Township.


            The purpose of an overlay district is to craft provisions that conserve
natural resources or realize development objectives without unduly disturbing the
expectations created by the existing zoning district. Main St. The MEO District
meets those objectives by providing for the preservation of agricultural operations
and development opportunities for owners of mineral resources. In creating the
MEO District, the Township properly balanced the rights of property owners seeking
to develop their mineral resources with the need to ensure the health, safety and
welfare of neighboring community members and property owners.


            Furthermore, in the MEO District, 77.9% of the land is under oil and
gas leases. In Gorsline II, our Supreme Court determined that municipalities are
empowered to permit oil and gas development in any or all of its zoning districts.
The Gorsline II Court, rather than relegating UNGD solely to industrial zones,



                                        40
instead noted that its decision should not be misconstrued as an indication that
UNGD was fundamentally incompatible with agricultural and residential zoning
districts. As discussed above, in Frederick we upheld the ZHB’s determination that
the objectors failed to prove that the zoning ordinance (which allowed UNGD in
every zoning district) violated substantive due process. Regardless of the zoning
district, we observed in Frederick that UNGD must satisfy exacting standards
designed to protect neighboring property owners from cognizable injury.


            Here, unlike Frederick, UNGD is permitted only in the MEO District,
and only by special exception. As noted above, the trial court determined that
UNGD is compatible with, and even beneficial to, the rural uses permitted in the
Resource District. Although low-density residential properties are permitted in the
Resource District, resource development uses are also permitted. Protect PT failed
to present any credible evidence indicating UNGD would be harmful to the health,
safety or welfare of properties neighboring UNGD operations.


            Finally, our independent review of the 2005 Comprehensive Plan
reveals concrete ways in which the process and result of the Zoning Ordinance are
fundamentally compatible with the Plan.          First, the Comprehensive Plan
recommends more flexibility in regulating land use and land development. R.R. at
989a (addressing current and future land use). Among identified flexible zoning
techniques is the adoption of additional overlay zones.         Id.   Second, the
Comprehensive Plan observes that future land use planning will be more likely to
succeed if based upon broad consensus and citizen vision. Id. The extensive
development process for the Zoning Ordinance is relevant in this regard. Third, the



                                        41
Comprehensive Plan specifically calls for consideration of a “Rural Resource Area”
providing for extractive industries, among other uses. R.R. at 995a (addressing
implementation goals to limit the impact of development on the natural
environment). Notably, the Comprehensive Plan contains a map of then-existing
gas and oil well locations. R.R. at 1046a.


               Considering the foregoing, we reject Protect PT’s contention that the
MEO District is invalid because it is inconsistent with the Comprehensive Plan or
Resource District residents’ reasonable expectations. The Resource District clearly
provides for resource development.              We also reject Protect PT’s erroneous
contention that the MEO District is invalid because it does not have specific and
targeted provisions tailored to local conditions. To the contrary, the MEO District
excludes densely populated areas. Further, Analyst Gehringer, Huntley’s expert,
credibly testified that the Zoning Ordinance imposes 600-foot setbacks from
protected structures and 200-foot setbacks from property lines, thereby limiting
UNGD to less than 10% of the Township. See N.T., 6/5/18, at 868-70, R.R. at 728a.


                                            C. ERA
                                       1. Contentions
               Protect PT next contends the Zoning Ordinance and the trial court’s
decision fail to protect Township residents’ right to use, enjoy and protect their
property under Article I, Sections 1 and 2 of the Pennsylvania Constitution, 11 and
their right to a healthy environment under the ERA.


       11
        Pursuant to Article I, Sections 1 and 2 of the Pennsylvania Constitution, all citizens of
the Commonwealth enjoy the right to use, enjoy and protect their property. PA. CONST. art. I, §§1,
2.

                                               42
            Citing PEDF and Robinson II, Protect PT argues that under the
language of the ERA, all government actors are trustees of the public’s natural
resources and are required to conserve and maintain those resources for the benefit
of all people.   Protect PT also cites The Delaware Riverkeeper Network v.
Department of Environmental Protection & R.E. Gas Development, LLC (EHB Dkt.
Nos. 2014-142-B, 2015-157-B, filed May 11, 2018), 2018 WL 2294492, a decision
of the Pennsylvania Environmental Hearing Board (EHB). In that case, the EHB
articulated a two-step process for determining compliance with the ERA. The first
step involves an evaluation of whether the environmental impacts of the action were
considered and whether there was a correct determination that the action would not
result in unreasonable degradation, diminution, depletion or deterioration of the
environment. The second step involves an evaluation of whether the government
entity fulfilled its responsibilities as a trustee under the ERA by acting with
prudence, loyalty, and impartiality with respect to the beneficiaries of the natural
resources impacted by the action.


            Protect PT asserts that although the Township held many meetings prior
to enacting the Zoning Ordinance, there is no evidence in the record that the
Township actually identified or evaluated the environmental impacts of its decision-
making in creating the MEO District. Thus, Protect PT argues the Township, when
it enacted the MEO District, failed to consider the environmental impacts of its
decision.


            Further, rather than acting with prudence, loyalty and impartiality on
behalf of its citizens, Protect PT asserts the Township succumbed to the pressure of



                                        43
the very outside interests looking to conduct UNGD in the Township. In particular,
Protect PT alleges the Township settled a $300 million lawsuit brought against it by
Intervenor Apex by imposing industry-preferred standards in the Zoning Ordinance.
Protect PT thus maintains the Township’s enactment of the MEO District violates
the ERA and will result in unreasonable environmental degradation in the Township.


                                    2. Analysis
            Section 190-641(D) of the Zoning Ordinance, specifically relating to a
UNGD applicant’s obligation to comply with the ERA, provides:

            The applicant shall demonstrate that the drill site operations
            will not violate the citizens of Penn Township’s right to
            clean air and pure water as set forth in [Article I, Section
            27] of the Pennsylvania Constitution (the Environmental
            Rights Amendment). The applicant shall have the burden
            to demonstrate that its operations will not affect the health,
            safety and welfare of the citizens of Penn Township or any
            other potentially affected land owner. The application
            submitted shall include reports from qualified
            Environmental individuals attesting that the proposed
            location will not negatively impact the Township residents’
            Environmental Rights; and will include air modelling and
            hydrogeological studies as potential pathways that a spill or
            release of fluid may follow.

Ord. §190-641(D); R.R. at 918a (emphasis added).


            As reflected by Section 190-641(D) of the Zoning Ordinance, the
Township did consider its residents’ rights under the ERA. Contrary to Protect PT’s
contention that the Township’s settlement imposed industry-preferred standards in
the Zoning Ordinance, a realistic assessment of the consent judgment indicates that




                                         44
the settlement did not contravene the Zoning Ordinance. Rather, it actually provides
for additional controls on UNGD operations. See R.R. at 1265a-91a.


             In Frederick, we reviewed a similar situation elsewhere in
Westmoreland County where the objectors argued that the zoning ordinance violated
the ERA by placing UNGD, an alleged industrial use, in agricultural areas. The
objectors maintained that the UNGD well would degrade the local environment in
which people live, work and recreate, including the public natural resources on
which people rely.


             The objectors in Frederick advanced arguments nearly identical to
those raised here. In rejecting these arguments, the fact-finder in Frederick relied on
Professor Pifer’s testimony that oil and gas development safely coexisted with
agricultural uses in the rural areas of the township. We noted in Frederick that the
ERA does not call for a stagnant landscape or a derailment of economic
development.


             By failing to show with credible evidence that UNGD would adversely
affect neighboring property owners in the Resource District, Protect PT failed to
establish that the Zoning Ordinance “unreasonably impairs” the rights of Township
residents under the ERA. See Frederick, 196 A.3d at 697 (emphasis added).


             Further, the plurality in Robinson II stated that the ERA does not
impose express duties on municipalities to enact specific affirmative measures to
promote clean air, pure water and the preservation of different values of our



                                          45
environment. As we recognized in Frederick, municipalities lack the authority to
replicate the environmental oversight that the General Assembly conferred upon
DEP and other state agencies. The preemption language in Section 3302 of the Oil
and Gas Act, left intact after Robinson II, specifically states that a municipality lacks
the authority to regulate how gas wells operate. 58 Pa. C.S. §3302; Frederick.
Rather, a zoning ordinance must balance the public interests of the community with
the due process rights of private property owners. Frederick.


             Additionally, the Zoning Ordinance is more stringent than the zoning
ordinance in Frederick. See Tr. Ct., slip op. at 25-27. In particular, Section 190-
641(D) of the Zoning Ordinance mandates that an UNGD application shall include
reports from qualified environmental individuals attesting that the proposed
development will not negatively impact the Township residents’ ERA rights. Ord.
§190-641(D). Consequently, our decision in Frederick is equally applicable here.


             In sum, the trial court did not err or abuse its discretion by failing to
find that the Zoning Ordinance violated Township residents’ rights under the ERA.
Frederick; Delaware Riverkeeper (Middlesex).


                            D. Substantive Due Process
                                    1. Contentions
             With respect to its substantive validity challenge, Protect PT argues it
met its burden of showing that the Zoning Ordinance is arbitrary and unreasonable
and bears no substantial relationship to promoting the public health, safety and
welfare. Relying on Dr. Daniels’ testimony, Protect PT asserts it established that the



                                           46
location of the proposed well pads in the MEO District overlay of the Resource
District is scattered and haphazard. Protect PT further claims the Township failed to
identify specific and targeted areas where UNGD would be compatible with similar
uses and failed to balance neighboring property owners’ reasonable expectations and
constitutional rights.


             Citing Gorsline II, Protect PT contends that in this case, the Township
failed to tailor the Zoning Ordinance to local conditions in the Resource District and
instead utilized a blanket overlay district that effectively permits UNGD throughout a
majority of the Township’s residential areas without any consideration for the adverse
impacts that this heavy industrial activity would have on neighboring property
owners. Protect PT argues that placing heavy industrial uses in clearly non-industrial
areas violates residents’ substantive due process rights and rights under the ERA.




                                     2. Analysis
             As we noted in Frederick, a substantive due process analysis requires a
balancing of the public interest served by the zoning ordinance against the
confiscatory or exclusionary impact of regulation on individual rights. Here, Protect
PT essentially relies upon expert testimony rejected by the fact-finder. As discussed
above, the trial court fully explained its reasons for its determination that UNGD
will not adversely affect the health, safety or welfare of neighboring property owners
in the MEO District. As a result, Protect PT failed to satisfy its heavy evidentiary
burden of proof in a substantive validity challenge. Frederick.




                                         47
             Similar to the fact-finder in Frederick, the trial court here recognized
that natural gas extraction operations were historically commonplace in the
Township. Conventional wells are a principal permitted use in the Resource District.
See R.R. at 835a. UNGD wells are permitted as a special exception only in the MEO
District and are subject to seven pages of various restrictions. See Ord. §§190-407
(R.R. at 850a-53a), 190-641 (R.R. at 915a-18a).


             In short, the Zoning Ordinance properly balances the rights of citizens
to benefit economically from UNGD, which helps them sustain their agricultural-
based livelihoods, with the interests of the general public by adopting an extensive
regulatory scheme far beyond that imposed on any other use. The Zoning Ordinance
addresses issues such as minimum lot size, required yards, setbacks, wastewater,
health and safety, access routes, erosion and sediment control, security, site
reclamation, road use, and compliance with the ERA. Also, because the Zoning
Ordinance regulates UNGD as a special exception, the Township can impose
additional conditions.


             As discussed above, Protect PT failed to establish that UNGD posed
any substantial actual risk to the environment or health of Township residents. To
the contrary, the trial court accepted testimony from Huntley’s expert, Professor
Pifer, that UNGD is compatible with the rural and agricultural uses in the Resource
District.   Consequently, the trial court properly determined that the Zoning
Ordinance, and in particular, the MEO District, which permits UNGD in specific
and targeted areas of the Resource District that are rural and not densely populated,
did not violate substantive due process. Frederick.



                                         48
                                   IV. Conclusion
             Discerning no error, abuse of discretion or constitutional violations in
the trial court’s opinion and order, we affirm.



                                          _________________________________
                                          ROBERT SIMPSON, Senior Judge




                                          49
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Protect PT,                        :
                       Appellant   :
                                   :
               v.                  :        No. 1632 C.D. 2018
                                   :
Penn Township Zoning Hearing Board :
                                   :
               v.                  :
                                   :
Olympus Energy LLC,                :
Apex Energy (PA), LLC, and         :
The Township of Penn               :


                                   ORDER

              AND NOW, this 14th day of November 2019, for the reasons stated in
the foregoing opinion, the order of the Court of Common Pleas of Westmoreland
County is AFFIRMED.



                                        _________________________________
                                        ROBERT SIMPSON, Senior Judge